Case 1:17-cv-00844-WJM-SKC Document 196 Filed 11/26/19 USDC Colorado Page 1 of 5




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO


   Brandon Fresquez,
                                                              Case No. 1:17-cv-844-WJM-SKC
                                         Plaintiff,
                                                          PLAINTIFF’S UNCONTESTED MOTION
   v.                                                                 FOR LEAVE

   BNSF Railway Co.,

                                       Defendant.


                                         INTRODUCTION

          The Court ordered Plaintiff Brandon Fresquez and Defendant BNSF Railway Co. to

   submit their evidence on the amount owed to Fresquez for back and front pay by November 25,

   2019, and Fresquez to supplement his motion for fees and costs by December 2, 2019.

   Fresquez‟s counsel mistakenly calendared both deadlines for the latter date. Thus, yesterday

   came and went without Fresquez submitting his evidence.

          Fresquez respectfully requests that he be allowed to submit his evidence, which is

   attached as Exhibit A, and subsequently supplement his interest calculation. The relevant factors

   support Fresquez being allowed to so do. And even did they not, justice would favor the Court

   allowing it.

                                    FACTUAL BACKGROUND

          On November 4, 2019, the Court ordered the parties to submit their evidence on the

   amount owed to Fresquez for back and front pay by November 25, 2019, and Fresquez to

   supplement his motion for fees and costs by December 2, 2019. (Order (Dkt. 193) at 34.) An

   employee who no longer works for Fresquez‟s counsel was responsible for calendaring the




                                                      1
Case 1:17-cv-00844-WJM-SKC Document 196 Filed 11/26/19 USDC Colorado Page 2 of 5




   applicable deadlines. (Stone Decl., ¶ 2 Thompson Decl., ¶ 2) Unfortunately, she calendared the

   deadline for both submissions for the latter date. (Stone Decl., ¶ 4; Thompson Decl., ¶ 4.)

          Today, Fresquez‟s counsel saw that BNSF filed its submission yesterday. (Stone Decl., ¶

   5 Thompson Decl., ¶ 5.) Fresquez‟s counsel investigated why BNSF had filed its evidence when

   it did. (Stone Decl., ¶ 5; Thompson Decl., ¶ 5.) Such investigation resulted in Fresquez‟s counsel

   learning of their former paralegal‟s calendaring mistake. (Stone Decl., ¶ 6; Thompson Decl., ¶

   6.)

          Fresquez‟s counsel immediately contacted BNSF, which graciously agreed not to object

   to this motion. (Goman Email Chain (Ex. B).) Fresquez‟s counsel also contacted Fresquez's

   expert, who had already provided his report to them but had not yet calculated the interest due. 1

   (Opp Email Chain (Ex. C).) Finally, because they had not yet begun to draft the brief that is

   attached as Exhibit A, Fresquez‟s counsel then spent the day drafting it. (Stone Decl., ¶ 7;

   Thompson Decl., ¶ 7.)

          Importantly, Fresquez‟s counsel‟s efforts did not include reading BNSF‟s submission.

   (Stone Decl., ¶ 8; Thompson Decl., ¶ 8.) Indeed, Fresquez‟s counsel has still not read BNSF‟s

   submission. (Stone Decl., ¶ 8 Thompson Decl., ¶ 8.) Thus, the calendaring mistake prejudiced

   only Fresquez. (Stone Decl., ¶ 8 Thompson Decl., ¶ 8.)

                                        LEGAL STANDARD

          Motions made after the expiration of the deadline must demonstrate that the failure to

   timely file was the result of “excusable neglect.” Fed. R. Civ. P. 6(b)(2). “In determining

   whether neglect is „excusable,‟ in addition to all other relevant circumstances surrounding a

   party‟s omission, the following specific factors must be considered: (1) the danger of prejudice

   1
     Unfortunately, Fresquez‟s expert informed Fresquez‟s counsel that a winter storm prevents him
   from calculating the interest today. (Id.)
                                                   2
Case 1:17-cv-00844-WJM-SKC Document 196 Filed 11/26/19 USDC Colorado Page 3 of 5




   to the non-moving party; (2) the length of the delay and its impact on the proceedings; (3) the

   reason for the delay, including whether it was under the control of the movant; and (4) whether

   the movant acted in good faith.” Nicholas v. Boyd, No. 05-cv-02064-REB-MEH, 2006 U.S. Dist.

   LEXIS 57307, at *3 (D. Colo. Aug. 14, 2006) (citing Pioneer Inv. Services Co. v. Brunswick

   Associates Ltd. Partnership, 507 U.S. 380, 395 (1993)).

                                           ARGUMENT

          The relevant factors support Fresquez being allowed to file Exhibit A and supplement his

   interest calculation when a storm no longer prevents his expert from being able to calculate it.

   Even did the relevant factors not so strongly support Fresquez being allowed to so do, the

   interests of justice would more than compensate. For the below-discussed reasons, Fresquez‟s

   motion should be granted.

   1) RELEVANT FACTORS

          a. Prejudice

          Prejudice to the non-moving party means undue difficulty prosecuting or defending

   against a lawsuit. See, e.g., Funk v. Syngenta Seeds, Inc. (In re Syngenta AG MIR 162 Corn

   Litig.), No. MDL No: 2591, 2016 U.S. Dist. LEXIS 126249, at *1918-19 (D. Kan. July 20,

   2016). Because Fresquez‟s expert had already prepared his report and Fresquez‟s counsel did not

   review BNSF‟s evidence before submitting this motion, the calendaring mistake did not cause

   BNSF any undue difficulty defending itself. (Supra at 2) Indeed, only Fresquez has been

   prejudiced, namely by his counsel not spending the time on Exhibit A that they otherwise would

   have spent. (Id. at 1918-19)

          b. Delay




                                                  3
Case 1:17-cv-00844-WJM-SKC Document 196 Filed 11/26/19 USDC Colorado Page 4 of 5




          The calendaring mistake resulted in Fresquez submitting this brief one day after the

   deadline. (Supra at 2-3) At the same time, no deadlines are contingent on Fresquez submitting

   his evidence. (Id. at 1918-19) Thus, the length of the delay and its impact on the proceedings

   support Fresquez being granted leave to file his evidence and leave to supplement his interest

   calculation when the weather permits.

          c. Reason

          The reason for the delay was within the control of Fresquez‟s counsel. (Supra at 2) But

   court recognize that mistakes happen. See, e.g., Rush v. Great Bend Reg'l Hosp., LLC, No. 18-

   cv-1200-EFM-GEB, 2018 U.S. Dist. LEXIS 148019, at *4-5 (D. Kan. Aug. 30, 2018). Indeed,

   “[c]ourts have forgiven missed deadlines caused by such mistakes as clerical calendaring errors,

   miscalculations of deadlines, and mishandling of documents.” Id. at *4.

          d. Good Faith

          “„Good faith‟ means honesty in fact in the conduct or transaction concerned.” Denbury

   Onshore, Ltd. Liab. Co. v. Christensen, No. 14-cv-19, 2015 U.S. Dist. LEXIS 178994, at *6-7

   (D. Wyo. May 11, 2015). Not only did Fresquez‟s failure to timely file his evidence result from

   an honest mistake but also his counsel has been forthright about such mistake. (Supra at 3) The

   good-faith element therefore also supports Fresquez being allowed to file Exhibit A and

   supplement his interest calculation when the weather permits.

   2) JUSTICE

          Even did the factors not so strongly support Fresquez being allowed to file his evidence

   one day after the deadline and subsequently supplement his interest calculation, justice certainly

   does. Ultimately, the Court‟s role is to ensure justice is meted out. See, e.g., Nicholas, 2006 U.S.

   Dist. LEXIS 57307, at *4 (granting an untimely motion in the interests of justice). And injustice



                                                    4
Case 1:17-cv-00844-WJM-SKC Document 196 Filed 11/26/19 USDC Colorado Page 5 of 5




   would result from the back and front pay to which Fresquez is entitled being incorrectly

   calculated because of a calendaring mistake.

                                          CONCLUSION

          For the forgoing reasons, Fresquez should be granted leave to file Exhibit A and

   supplement his interest calculation when the weather permits.


                                                  THE MOODY LAW FIRM
   Date: November 26, 2019
                                                  /s/ Nicholas D. Thompson
                                                  Nicholas D. Thompson (MN#0389609)
                                                  nthompson@moodyrrlaw.com
                                                  Jonathan L. Stone (VA#75483)
                                                  jstone@moodyrrlaw.com
                                                  The Moody Law Firm
                                                  500 Crawford Street, Suite 200
                                                  Portsmouth, VA 23704
                                                  Telephone: (757) 393-4093
                                                  Facsimile: (757) 397-7257

                                                  COUNSEL FOR PLAINTIFF


                                  CERTIFICATE OF SERVICE

          I certify that on November 26, 2019, the foregoing was filed electronically with the
   Court, which notified all counsel of record using its ECF notification system.

                                                  /s/ Nicholas D. Thompson
                                                  ATTORNEY FOR PLAINTIFF




                                                    5
